Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Tucholski, US 20060216586, Groshert (US 20120276431), Koski (US 20080180061), and EP 2584642 as cited on the record.  Tucholski is relied on to disclose a method of manufacturing a printed flexible cell [0167] having a packaging layer comprising monolithic current collector, tab, and connecting lab [0087-0088].  However, Tucholski does not disclose a step of integrating to a power consumption device before forming the cell.  Groshert and Koshi are relied on to disclose the connection of the circuit board is connected to the electrochemical module first before the module is connected with the connectors and contact elements as to allow components to be arranged in the desired location.  EP 258462 is relied on to disclose an overlapping portion between the second lead plate 214c and first lead plate 214a.  However, EP’462 does not disclose the same claimed arrangement and the claimed packaging layer with the printed aspect of the method.  For those reasons above, the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the limitations discussed above, and Claims 17, 19-21, and 23-38 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723